Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on November 20, 2021.
Claim 2 has been cancelled based on the current amendment. Claims 1, 3-20 are currently pending in the application, and are considered in this Office action, with claims 1, 4-9, 11-16 amended, and new claims 17-20 added.
Applicant’s amendments to the Title and Abstract have overcome the objections previously set forth in the Office action mailed May 4, 2022. 
The objections of claims 1, 11, 13 have been withdrawn in response to Applicant’s amendments.
Because claims 1, 4-9, 11-16 have been amended, the rejections of the claims and their dependent claims have been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant’s arguments have been considered but are moot because of new ground of rejections.
Claim Objections
Claim(s) 7 is/are objected to because of the following informalities: “portionthe” (lines 2, 3) should be changed to “portion, the”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 8-10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessandrelli (US 2010/0139714 A1), hereinafter Alessandrelli in view of Delellis et al. (US 2016/0022116 A1), hereinafter Delellis.
Regarding claim 1, Alessandrelli discloses a dishwasher (1, Fig. 3, para 33) comprising a tub that defines a washing chamber (2); a first circulation duct (second air conduit 5 between outlet from tub and bypass line 8) configured to guide air discharged from the tub (via chamber outlet); an outside air inflow duct (air inlet line) configured to guide air introduced from an outside of the dishwasher (via 10, para 33); a fan assembly (blower 6, para 24) configured to receive air from the first circulation duct and the outside (fluidly connected) and to discharge air through a discharge flow path (8); an exhaust duct (horizontal portion of 8 extending alongside the dishwasher, para 33) configured to discharge a first portion of air discharged from the fan assembly to the outside (via 9); a second circulation duct (vertical portion of 4) configured to supply a second portion of air discharged from the fan assembly to the tub (via 4); and a circulation heater (7) disposed in the discharge flow path and configured to heat air discharged from the fan assembly (Fig. 3, para 34, 40). In the arrangement of Alessandrelli shown in Fig. 3, the second circulation duct and the exhaust duct are branched from a branching portion disposed at the discharge flow path (8) extending from the fan assembly (horizontal portion of 8 between 6 and split between the exhaust line and the second circulation duct), and the heater (7) is disposed in the branching portion downstream of the fan assembly (Fig. 3). Alessandrelli does not disclose a heater disposed downstream of the branching portion. 
Delellis teaches a dishwasher (10, e.g. Fig. 6) comprising a tub (14) forming a washing chamber (16); a first circulation duct (74) configured to guide air discharged from the tub (via 76); an outside air inflow opening (70/122) configured to guide air introduced from an outside of the dishwasher (ambient air, e.g. paras 43, 52, 58); a fan assembly (double impeller blower assembly 90) configured to receive air from the first circulation duct (74) and the outside (via bypass 86, Fig. 6) and configured to discharge air through a discharge flow path (via 94); an exhaust duct (154/78) configured to discharge a portion of air discharged from the fan assembly to the outside (via 96, 78, para 55); and a second circulation duct (60) configured to heat and supply a portion of air discharged from the fan assembly to the tub (via 62), a branching portion (bypass 86) that is disposed at the discharge flow path extending from the fan assembly, and a circulation heater (72, para 36) located downstream of the fan assembly and the branching portion and configured to heat the portion of the air discharged from the fan assembly (e.g. Fig. 6). 
Delellis teaches a configuration on Fig. 2 having the bypass section 86 joining the inlet section 60 downstream of the heater 72 so that a portion of the preheated ambient air from the inlet section 60 may flow through the bypass section 86 and enter the outlet section 74 where the preheated ambient air combines with the mixed air to form combined air that is released through the exhaust outlet 78 (para 40), and another configuration on Fig. 6 having the bypass section 86 coupling with the inlet section 60 upstream of the heater 72, such that the ambient air fed into the outlet section 74 is not heated (para 47), and that one or more heaters 72 at point along the blower assembly may be included within any inlets or outlets, or may be upstream or downstream from any other element (para 59). 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher disclosed by Alessandrelli with placing the heater downstream of the branching portion, as taught by Delellis in order to heat a portion of the air exhausted from the fan assembly. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to independently heat air returning to the tub while air fed into the exhaust is not heated or heated to a different temperature and to minimize unnecessary heating of air that is exhausted to the outside, and as a result, to save energy used to operate the heater and increase efficiency of the dishwasher, while avoiding releasing heat to the outside and overheating home environment, and have a reasonable expectation of success because such placement of the heater is known in the art.
Regarding claim 3, Alessandrelli discloses a first mixing duct (portion of bypass line 8 upstream 6) configured to mix air introduced from the first circulation duct and air introduced from the outside air inflow duct (para 38), and supply the mixed air to the fan assembly (6); and a second mixing duct (portion of air conduit 4 downstream of connection with bypass line 8) configured to supply air discharged from the fan assembly (6) to each of the second circulation duct and the exhaust duct (Fig. 3).
Regarding claim 8, Alessandrelli does not disclose that cross-sectional areas of the first circulation duct and the outside air inflow duct are different from each other. Delellis teaches that the system can be designed with desired air pressure differentials to encourage flow of air, and that flow restrictions can be adjusted by changing the cross-sectional area of the conduits and housings through which the air flows and the angles at which the air must turn within the conduits and housings (para 64). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the sizes of the first circulation duct and the outside air inflow duct as desired, with no change in respective function, to yield the same and predictable result of proportioning airflow in the first circulation duct and the outside air inflow duct as needed, absent any secondary considerations or showing of criticality of such sizes. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to create pressure differentials to further regulate mixing ratio of the cool and dry air from outside and hot moist air from the tub.
Regarding claim 9, Alessandrelli does not disclose that cross-sectional areas of the second circulation duct and the exhaust duct are different from each other. Delellis teaches that cross-sectional areas of the second circulation duct (60) and the exhaust duct (78) are different from each other (Fig. 13). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher disclosed by Alessandrelli with having cross-sectional areas of the second circulation duct and the exhaust duct different from each other, as taught by Delellis in order to determine the ratio of amounts of air that can be guided by the second circulation duct and the exhaust duct. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to create pressure differentials to further regulate amount of moist air released to the atmosphere during drying, and have a reasonable expectation of success because such arrangement is known in the art.
Regarding claim 10, in the arrangement disclosed by Alessandrelli, the first circulation duct and the outside air inflow duct are respectively connected to the fan assembly (via 8, Fig. 3).
Regarding claim 18, in the dishwasher of Alessandrelli modified with placement of the circulation heater at a location that is downstream of the branching portion taught by Delellis, the exhaust duct is disposed upstream of the circulation heater, such that the first portion of the air is discharged from the fan assembly to the outside without being heated by the circulation heater.
Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessandrelli (US 2010/0139714 A1), hereinafter Alessandrelli in view of Delellis et al. (US 2016/0022116 A1), hereinafter Delellis in further view of Lee et al. (KR 2013-0087847 A), hereinafter Lee.
The reliance of Alessandrelli and Delellis is set forth supra.
Regarding claim 4, Alessandrelli discloses a first valve (valve means 11) configured to control a ratio of air flowing from the first circulation duct into the first mixing duct and air flowing from the outside air inflow duct into the first mixing duct (para 41). The disclosed valve means are interpreted as the claimed control valve, in the broadest reasonable interpretation. Alessandrelli does not disclose a second control valve configured to control a ratio of air discharged from the second mixing duct to the second circulation duct and air discharged from the second mixing duct to the exhaust duct in the embodiment of Fig. 3. However, Alessandrelli teaches that the valve means can be arranged in correspondence to the discharging aperture (para 42).
Lee teaches a dishwasher (100, Fig. 1) comprising a tub (102) forming a washing chamber (Fig. 1); a first circulation duct (upper horizontal portion of 110 before connection to 110a) configured to guide air discharged from the tub (Fig. 1); an outside air inflow duct (140) configured to guide air introduced from an outside (Fig. 2); a fan assembly (114) configured to introduce and discharge air from the first circulation duct and the outside (Fig. 2); a second circulation duct (lower horizontal portion of 110 after connection to 110b) configured to supply a portion of air discharged from the fan assembly to the tub; and an exhaust duct (110b) configured to discharge a remaining portion of air discharged from the fan assembly to the outside (Fig. 1). The portion of 110 between 120 and 112 is interpreted as a first mixing duct configured to mix air introduced from the first circulation duct and air introduced from the outside air inflow duct and supply the mixed air to the fan assembly; and a portion of 110 between 112 and 122 is interpreted as a second mixing duct configured to supply air discharged from the fan assembly to each of the second circulation duct and the exhaust duct. Lee further teaches a first control valve (120) configured to control a ratio of air flowing from the first circulation duct into the first mixing duct and air flowing from the outside air inflow duct into the first mixing duct; and a second mixing duct a second valve (122) configured to control a ratio of air discharged from the second mixing duct to the second circulation duct and to the exhaust duct (e.g. Fig. 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher of Alessandrelli with the second valve configured to control a ratio of air discharged from the second mixing duct to the second circulation duct and to the exhaust duct, as taught by Lee in order to adjust the amount or humid air passing to the exhaust duct. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to control and regulate the amount of moisture exhausted to the atmosphere, and have a reasonable expectation of success because such valve arrangement is known in the art.
Regarding claim 5, Alessandrelli does not disclose that the first control valve is disposed at a confluent portion of the first circulation duct and the outside air inflow duct, and that the first control valve is configured to rotate between a first circulation flow path defined in the first circulation duct and an outside air flow path defined in the outside air inflow duct. Lee teaches that the first control valve (120) is disposed at a confluent portion of the first circulation duct and the outside air inflow duct and is configured to rotate between a first circulation flow path defined in the first circulation duct and an outside air flow path defined in the outside air inflow duct (Fig. 3). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the positioning of the first control valve in the dishwasher of Alessandrelli and Delellis with the positioning taught by Lee in order to adjust the amount of outside air entering the first circulation duct. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to control the ratio simply and effectively, and have a reasonable expectation of success because such valve arrangement is known in the art. In the dishwasher of Alessandrelli and Delellis modified with placement of the first control valve taught by Lee, the first control valve is capable to control the ratio of the air flowing from the first circulation duct into the first circulation duct and the air flowing from the outside air inflow duct into the first mixing duct.
Regarding claim 6, in the dishwasher of Alessandrelli, Delellis, and Lee, the first control valve is capable to reduce an inflow rate of the outside air flowing into the outside air inflow duct as a drying stage proceeds.
Regarding claim 7, in the arrangement of Lee, the location of the second valve (122) shown in Fig. 1 is interpreted as a branching portion. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the second valve of Lee in the dishwasher of Alessandrelli at the branching portion, such that the second valve rotates between a second circulation flow path defined in the second circulation duct and an exhaust flow path defined in the exhaust duct, and controls the ratio of air discharged from the second mixing duct to the second circulation duct and the exhaust duct, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to control amount of moist air released outside simply and effectively.
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessandrelli (US 2010/0139714 A1), hereinafter Alessandrelli in view of Delellis et al. (US 2016/0022116 A1), hereinafter Delellis in further view of Hong et al. (US 2012/0055519 A1), hereinafter Hong.
The reliance of Alessandrelli and Delellis is set forth supra.
Regarding claim 11, Alessandrelli discloses a circulation duct inflow hole communicating the washing chamber and the first circulation duct formed on a top portion of the side surface of the tub (Fig. 3). Alessandrelli does not disclose that a top surface of the tub defines the circulation duct inflow hole.
Hong teaches a dishwasher (1, e.g. Fig. 1) comprising a tub forming a washing chamber; a first circulation duct (131) configured to guide air discharged from the tub (via 110, e.g. Figs. 3A-B, para 75) comprising a circulation duct inflow hole (110) communicating the washing chamber and the first circulation duct, and formed on a top surface of the tub (e.g. Fig. 2); an outside air inflow duct (132) configured to guide air introduced from an outside (via 120, para 75); a fan assembly (180) configured to introduce and discharge air from the first circulation duct and the outside (Fig. 3B); a second circulation duct (adjacent 115) configured to supply a portion of air discharged from the fan assembly to the tub (via 115); an exhaust duct configured to discharge air discharged from the fan assembly to the outside (via 125, e.g. Fig. 3B, para 71). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the arrangement of Alessandrelli with placing the circulation duct inflow hole on a top surface of the tub as taught by Hong, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to increase travel path for the hot and humid air removed from the tub during drying.
Regarding claim 12, Alessandrelli discloses that the fan assembly (6) is disposed under the tub (2). In the arrangement Alessandrelli and Delellis, modified with Hong, the first circulation duct extends downward from the circulation duct inflow hole (Fig. 3).
Regarding claim 13, Alessandrelli does not disclose that the first circulation duct is in contact with an outer surface of the tub. Delellis teaches that the first circulation duct (74) is disposed adjacent the tub walls (para 51). Delellis does not teach that the first circulation duct is disposed to surface contact with an outer surface of the tub. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the arrangement of Alessandrelli with placing the first circulation duct adjacent the outer surface of the tub such that it is in contact with an outer surface of the tub as taught by Hong, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to advantageously allow for the air drying arrangement to have a smaller depth, thereby effectively creating a larger treating chamber.
Regarding claim 14, in the arrangement of Alessandrelli shown in Fig. 3, the outside air inflow duct (horizontal portion of 5) is connected to the first circulation duct (vertical portion of 5) at one side of the tub and is disposed between the circulation duct inflow hole and the fan assembly.
Claim(s) 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alessandrelli (US 2010/0139714 A1), hereinafter Alessandrelli in view of Delellis et al. (US 2016/0022116 A1), hereinafter Delellis in further view of Bertram et al. (US 2014/0238450 A1), hereinafter Bertram.
The reliance of Alessandrelli and Delellis is set forth supra.
Regarding claim 15, Alessandrelli discloses that the exhaust duct forms an exhaust port at a front of the tub (Fig. 3). Alessandrelli does not disclose that the exhaust port is in front of an upper side of the tub. Bertram teaches a dishwasher (Fig. 1) comprising a tub (25); an outside air inflow duct (9) configured to guide air (8) introduced from an outside (e.g. Fig. 1); a fan assembly (7) configured to introduce air from the outside (Fig. 1); an exhaust duct (along 26) configured to discharge air discharged from the fan assembly to the outside, and that the exhaust duct forms an exhaust port at a front of an upper side of the tub (Fig. 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the arrangement of Alessandrelli with placing the exhaust port at a front of an upper side of the tub as taught by Bertram to exhaust air to the outside. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better exchange heat with the tub and to operate more efficiently, and have a reasonable expectation of success because such arrangement is known in the art.
Regarding claim 16, Alessandrelli does not disclose that the exhaust duct is in contact with the surface of the tub. In the arrangement taught by Bertram in Fig. 2, the exhaust duct (27) appears to be in contact with the lateral surface of the tub, and Bertram further teaches that the air flow can be used to supply a wash tub wall with outside air which leads to cooling of the wash tub (para 7). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the arrangement of Alessandrelli with placing the exhaust duct such that it is in contact with the lateral surface of the tub as taught by Bertram to provide for air flow to the outside. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to allow for better for heat exchange between the tub and the exhaust duct via the tub wall, and have a reasonable expectation of success because such arrangement is known in the art.
Regarding claim 17, Alessandrelli does not disclose that the exhaust duct is in contact with a lateral surface of the tub and a top surface of the tub. In the arrangement taught by Bertram in Fig. 2, the exhaust duct appears to be in contact with a lateral surface of the tub and a top surface of the tub (Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the arrangement of Alessandrelli with placing the exhaust duct such that it is in contact with the lateral surface of the tub and the top surface of the tub, as taught by Bertram to provide for air flow to the outside. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to allow for better for heat exchange between the tub and the exhaust duct via the tub surfaces, and have a reasonable expectation of success because such arrangement is known in the art.
Regarding claim 19, Alessandrelli discloses that the exhaust duct extends from the branching portion (Fig. 3). Alessandrelli does not disclose that that the exhaust duct extends to a top surface of the tub. Bertram teaches that the exhaust duct (along 26) extends to a top surface of the tub (Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the arrangement of Alessandrelli with extending the exhaust duct to the top surface of the tub as taught by Bertram to exhaust air to the outside. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better exchange heat with the tub and to operate more efficiently, and have a reasonable expectation of success because such arrangement is known in the art. In the dishwasher of Alessandrelli modified with the arrangement of the exhaust duct Bertram, the exhaust duct extends from the branching portion to the top surface of the tub.
Regarding claim 20, Alessandrelli does not disclose that the exhaust duct extends forward along the top surface of the tub. Bertram teaches that the exhaust duct (along 26) extends forward along the top surface of the tub (Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the arrangement of Alessandrelli with extending the exhaust duct forward along the top surface of the tub as taught by Bertram to exhaust air to the outside. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better exchange heat with the tub and to operate more efficiently, and have a reasonable expectation of success because such arrangement is known in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711